Title: To George Washington from John Page, 30 March 1794
From: Page, John
To: Washington, George


          
            Sir
            Philadelphia March 30th 1794
          
          The Multiplicity & importance of Business in which I have been engaged, prevented
            my making the Extracts from Mr Anderson’s Letter which I promised you on Tuesday last,
            till unfortunately it was mislaid so that I have not yet found it—but I recollect that he gave me his Opinion freely that Mr Gayle was an
            honest punctual Man, & he supposed capable of making such Payments as you might
            require—& that he made an Offer of his Services to negotiate
            the Business for you, if you had no particular Person in View on whom you might rather
              rely. I have received another Letter from Mr Anderson, in
            which he desires me to inform you, that he finds others besides Gayle are disposed to
            purchase your Land—He thinks that fifty Shillings per Acre, on long Credit, the Interest
            paid annually, & Payment well secured, are the best Terms that can now be had. I am Sir your most obedient humble Servant
          
            John Page
          
        